Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent amendment, filed on 8/30/2022, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-29.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

While this application is in condition for allowance with respect to some claimed subject matter, the subject matter corresponding to claims 12-29 was not elected by applicant. Furthermore, applicants’ response to the examiner’s requirement for election of claimed subject matter was deemed to be without traverse.
Accordingly, claims 12-29 have been cancelled.

Allowable Subject Matter

Claims 1-11 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art shows substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including an upper tier of the lower-second-tiers or a lower tier of the upper-second-tiers comprising non-stoichiometric silicon dioxide having a silicon-to-oxygen atomic ratio greater than 0.5, a higher tier of the upper-second-tiers that is above said lower upper-second-tier comprising silicon dioxide having a silicon-to-oxygen atomic ratio less than or equal to 0.5.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899